Name: 2013/523/EU: Council Decision of 18Ã October 2013 on the signing, on behalf of the European Union, of the revised Memorandum of Understanding with the United States of America Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union
 Type: Decision
 Subject Matter: animal product;  America;  international affairs;  trade;  health;  tariff policy;  international trade
 Date Published: 2013-10-24

 24.10.2013 EN Official Journal of the European Union L 282/35 COUNCIL DECISION of 18 October 2013 on the signing, on behalf of the European Union, of the revised Memorandum of Understanding with the United States of America Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union (2013/523/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Phase 2 of the Memorandum of Understanding between the United States of America and the European Commission Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Communities (the MoU), agreed between the United States and the European Community on 13 May 2009 and endorsed by the Council of the European Union as an international agreement of the Union, ended on 1 August 2013. (2) It is in the interest of the Union to extend Phase 2 of the MoU while continuing to seek the termination of the WTO dispute, European Communities  Measures Concerning Meat and Meat Products (Hormones). (3) The Commission has negotiated draft amendments to the MoU to this effect, pursuant to the negotiating authorisation set out therein. (4) The revised MoU should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the revised Memorandum of Understanding with the United States of America Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union (the revised MoU) is hereby authorised, subject to the conclusion of the said revised MoU. The text of the revised MoU is attached to this Decision (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the revised MoU on behalf of the Union. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 18 October 2013. For the Council The President L. LINKEVIÃ IUS (1) The text of the revised MoU will be published together with the decision on its conclusion.